SHEVIN, Judge.
Concepcion and Julio Pichs appeal an order dismissing their complaint based on fraud. We reverse.
We are mindful that “a trial court has the inherent authority to dismiss a law action when fraud has been perpetrated on the court.... [However,] this power should be cautiously and sparingly exercised and only upon a clear showing of fraud, pretense, collusion, or similar wrongdoing.” Simmons v. Henderson, 745 So.2d 1031, 1032 (Fla. 2d DCA 1999)(emphasis added), review denied, 767 So.2d 457 (Fla.2000). See Armakan v. McLean, 800 So.2d 314 (Fla. 3d DCA 2001). The record here demonstrates that dismissal is not appropriate in this case. The discrepancies defendants rely on do not justify dismissal, see Armakan, and we hold that any misstatements by Mrs. Pichs, given the circumstances in this case, do not result in a fraud being perpetrated on the court. Simmons. We, therefore, reverse the dismissal order and remand the cause to proceed to trial.
Reversed and remanded.